Citation Nr: 0027959	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-11 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the claimant has legal entitlement to VA death 
benefits based on her spouse's military service.  

ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in January 1999.  


FINDINGS OF FACT

The service department's response on the VA Form 21-3101, 
Request for Information, dated in November 1998, reflects 
that the appellant's spouse had no qualifying military 
service.  


CONCLUSION OF LAW

Basic entitlement to VA benefits is not shown.  38 U.S.C.A. 
§ 101(2) (West 1991); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1998 the appellant filed a claim seeking to 
establish entitlement to VA benefits based on the military 
service of her deceased spouse.  Among the documents she 
submitted was a barely legible document from the Philippine 
Army that showed her spouse was discharged from that 
organization in December 1945.  In February 1998 the RO asked 
that she provide a copy of the veteran's discharge 
certificate or any acceptable evidence of his military 
service.  She did not do so, and in August 1998 the RO 
submitted a VA Form 21-3101, Request for Information, to the 
United States Army Reserve Personnel Center (ARPERCEN).  In 
November 1998 ARPERCEN responded to the inquiry by reporting 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The appellant was advised in January 1999 that her claim was 
denied because her spouse did not have the required military 
service to establish eligibility for VA benefits.  She 
expressed her disagreement with that determination, and was 
furnished a Statement of the Case explaining the reasons and 
bases for the denial of her claim.  

In April 1999 she submitted a document attached to her VA 
Form 2008, Application for United States Flag for Burial 
Purposes, that appeared to certify that her spouse was 
honorably discharged from the United States Army in December 
1945.  There is no indication on that document on what date 
her spouse entered onto active duty, however, and so it did 
not provide needed information as to length and time of 
service, information required for such a document under 
38 C.F.R. § 3.203(a).  

In August 1999, the appellant submitted a substantive appeal 
in which she reiterated her belief that she was eligible for 
VA benefits.  In a document entitled "MEMORANDUM FOR FILE" 
dated in August 1999 the RO indicated that it would not make 
an additional request of ARPERCEN for verification of service 
information, as the appellant had submitted no additional 
information that would warrant a request for recertification 
of military service data.  

The law provides that to establish entitlement to VA 
benefits, it must be ascertained whether the individual upon 
whose military service the claimed entitlement is based had 
qualifying service.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§§ 3.1(d), 3.8, 3.9.  When the appellant did not submit 
adequate proof of service, the RO requested verification of 
service directly from the service department, as required by 
38 C.F.R. § 3.203(c).  ARPERCEN reported the Army had no 
evidence that the claimant's spouse had qualifying service.  

The VA is bound by the service department's certification as 
to an individual's military service.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).  In the absence of acceptable evidence 
that the appellant's spouse had qualifying service, this 
claim must be denied.  38 U.S.C.A. § 101(2) (West 1991); 
38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (1999).  


ORDER

The appeal is denied.  



		
	A. BRYANT 
	Veterans Law Judge
	Board of Veterans' Appeals



 

